DICKINSON, Presiding Justice,
dissenting:
¶37. I fully agree with Justice Coleman’s well-reasoned opinion that this Court exceeded the limits of its constitutional authority when it decided Stewart v. State;8 that we should now overrule that opinion; and that retroactive application of that change creates due-process concerns. But, applying Stewart’s holding to this case, it is clear that Hampton received an illegal sentence. So I agree with Justice Chandler that Hampton’s claim is excepted from procedural bars, and that Hampton’s sentence exceeded a reasonable calculation of his life expectancy.

. Stewart v. State, 372 So.2d 257 (Miss.1979).